               Case 2:17-cr-00276-RSM Document 78 Filed 04/07/21 Page 1 of 1




 1                                                           Chief Judge Ricardo S. Martinez
 2
 3
 4
 5                             UNITED STATES DISTRICT COURT FOR THE
                                 WESTERN DISTRICT OF WASHINGTON
 6
                                           AT SEATTLE
 7
 8
      UNITED STATES OF AMERICA,                       No. CR17-276RSM
 9
                                Plaintiff,
                                                      ORDER TO SEAL
10
11                        v.
12
13    FEDIR OLEKSIYOVICH HLADYR,
14                             Defendant.
15
             The Court having considered the Government’s Motion to Seal requesting that the
16
     Government’s Filing Relating to Defendant’s Sentencing in this case be sealed,
17
             It is hereby ORDERED that the Government’s Filing Relating to Defendant’s
18
     Sentencing be and remain sealed until further order of this Court.
19
             DATED this 7th day of April, 2021.
20
21
22                                             A
                                               RICARDO S. MARTINEZ
23                                             CHIEF UNITED STATES DISTRICT JUDGE
24
     Presented by:
25
26 /s/ Francis Franze-Nakamura
   FRANCIS FRANZE-NAKAMURA
27 Assistant United States Attorney
28
                                                                          UNITED STATES ATTORNEY
      ORDER TO SEAL - 1                                                   700 STEWART STREET, SUITE 5220
      U.S. v. HLADYR, CR17-276RSM                                           SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
